Case 1:19-md-02902-RGA Document 244 Filed 10/06/20 Page 1 of 2 PageID #: 5283




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


  In re Sitagliptin Phosphate (’708 & ’921)              C.A. No. 19-md-2902-RGA
  Patent Litigation



  MERCK SHARP & DOHME CORP.,

                         Plaintiff,
                                                         C.A. No. 19-319-RGA
           v.

  SUN PHARMACEUTICAL INDUSTRIES
  LTD.,

                         Defendant.


                                  NOTICE OF DEPOSITIONS

         PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 30(b)(1),

Plaintiff Merck Sharp & Dohme Corp. (“Merck”), will take the deposition upon oral examination

of the following individuals on the date and time and at the location indicated below, or as

otherwise mutually agreed upon by counsel:

             Deponent                        Date & Time                     Location

 Nayna Duptardar                      11/5/2020 at 9:30 a.m. ET    Williams & Connolly LLP,
                                                                   725 Twelfth Street, N.W.,
                                                                   Washington, DC 20005
 Rajiv Mathur                         11/6/2020 at 9:30 a.m. ET    Williams & Connolly LLP,
                                                                   725 Twelfth Street, N.W.,
                                                                   Washington, DC 20005
 Kankhoba Walavalkar                  11/10/2020 at 9:30 a.m. ET   Williams & Connolly LLP,
                                                                   725 Twelfth Street, N.W.,
                                                                   Washington, DC 20005
 Daxesh Patel                         11/12/2020 at 9:30 a.m. ET   Williams & Connolly LLP,
                                                                   725 Twelfth Street, N.W.,
                                                                   Washington, DC 20005


                                                   1

ME1 34439125v.1
Case 1:19-md-02902-RGA Document 244 Filed 10/06/20 Page 2 of 2 PageID #: 5284




 Vishwanath Kenkare              11/17/2020 at 9:30 a.m. ET        Williams & Connolly LLP,
                                                                   725 Twelfth Street, N.W.,
                                                                   Washington, DC 20005
 Kanaksingh Jadhav               11/20/2020 at 9:30 a.m. ET        Williams & Connolly LLP,
                                                                   725 Twelfth Street, N.W.,
                                                                   Washington, DC 20005


         The deposition will be recorded by stenographic and/or sound-and-video means, and will

continue from day to day until completed. You are invited to attend and participate.

 Dated: October 6, 2020

                                                    McCARTER & ENGLISH, LLP

 OF COUNSEL:                                         /s/ Daniel M. Silver
                                                    Michael P. Kelly (#2295)
 Bruce R. Genderson                                 Daniel M. Silver (#4758)
 Jessamyn S. Berniker                               Alexandra M. Joyce (#6423)
 Stanley E. Fisher                                  Renaissance Centre
 Elise M. Baumgarten                                405 N. King Street, 8th Floor
 Alexander S. Zolan                                 Wilmington, DE 19801
 Shaun P. Mahaffy                                   (302) 984-6300
 Anthony H. Sheh                                    mkelly@mccarter.com
 Jingyuan Luo                                       dsilver@mccarter.com
 WILLIAMS & CONNOLLY LLP                            ajoyce@mccarter.com
 725 Twelfth Street, N.W.
 Washington, DC 20005                               Attorneys for Plaintiff
 T: (202) 434-5000                                  Merck Sharp & Dohme Corp.
 F: (202) 434-5029
 bgenderson@wc.com
 jberniker@wc.com
 sfisher@wc.com
 ebaumgarten@wc.com
 azolan@wc.com
 smahaffy@wc.com
 asheh@wc.com
 jluo@wc.com




                                                2

ME1 34439125v.1
